Citation Nr: 1821345	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-39 703	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Freeman

INTRODUCTION

The Veteran had active military service from May 1982 to August 1982 and from May 1985 to February 1987.

This matter comes before the Board of Veterans' Appeals (Board) from the September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.

The Veteran appeared at a May 2015 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Veteran is seeking entitlement to service connection for a bilateral foot disability.  The Veteran's service treatment records are negative for any diagnosis of a foot disability.  At his May 2015 Board hearing, the Veteran stated that he never had foot problems before his military service and began experiencing a lot of problems with his feet during basic training.  The Veteran explained that he never complained of foot pain while in service to avoid being frowned upon and to avoid failing his basic training requirements.  The Veteran also stated that later his foot pain got really bad and he could not walk on it for more than an hour or two, prompting him to visit the VA Medical Center for treatment in 2007.  He stated that his foot pain continued from his military service until the present, suggesting a continuity of symptomatology.  The Board finds that an examination is required for the purpose of obtaining a medical opinion regarding the etiology of any currently found foot disorders.  

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159 (c)(2)(2016); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate those documents with the Veteran's claims file.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the likelihood that any currently found foot disorder is related to service, to include inservice activities such as the cumulative effect of 10 to 12 mile marches with a 70 pound pack.  The claims folder and any pertinent medical records should be made available for review by the examiner.  The examiner should perform any diagnostic tests deemed necessary and elicit from the Veteran a complete history of his complaints of bilateral foot pain, including any medical treatment.  Following a review of the record, and any necessary testing, the examiner should address the following question:

Is it at least as likely as not (a 50 percent probability or greater), that the Veteran's bilateral foot disability began in service, was caused by service, or is otherwise related to the Veteran's military service?

In making this determination, the examiner is asked to address the Veteran' lay statements in the answer to the above question and consider the cumulative effects the basic training regimen had on the Veteran's bilateral foot disability.  A complete rationale should be given for all opinions expressed.  If the examiner must resort to speculation to answer any question, he or she should so explain why a response would be speculative.

3.  Then readjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case, and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


